           Case 2:18-cv-01179-RFB-VCF Document 11 Filed 10/26/18 Page 1 of 2



1    Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 877-206-4741
     Fax: 866-633-0228
5
     tfriedman@ toddflaw.com
6    Attorneys for Plaintiff
7
                          UNITED STATES DISTRICT COURT
8
                         NEVADA DISTRICT OF CALIFORNIA
9
     TERRY FABRICANT, individually  ) Case No. 2:18-cv-01179-RFB-VCF
10
     and on behalf of all others similarly
                                    )
11   situated,                      ) NOTICE OF VOLUNTARY
12
                                    ) DISMISSAL WITHOUT
     Plaintiff,                     ) PREJUDICE
13                                  )
14          vs.                     )
                                    )
15
     MFS GLOBAL, INC. d/b/a         )
16   FLOWRICH CAPITAL; and DOES 1 )
17
     through 10, inclusive,         )
                                    )
18   Defendant.                     )
19          NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
20   Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case without
21   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
22   motion for summary judgment. Although this case was filed as a class action, no
23   class has been certified, and court approval of this voluntary dismissal is therefore
24   not required under Rule 23(a) of the Federal Rules of Civil Procedure.
25
           RESPECTFULLY SUBMITTED this October 26, 2018.
26
                               By:    s/ Adrian R. Bacon
27                                    Adrian R. Bacon, Esq.
                                      Law Offices of Todd M. Friedman, P.C.
28
                                      Attorney for Plaintiff


                                        Notice of Dismissal - 1
          Case 2:18-cv-01179-RFB-VCF Document 11 Filed 10/26/18 Page 2 of 2



1    Filed electronically on this October 26, 2018, with:
2
     United States District Court CM/ECF system
3

4    And hereby served upon all parties
5

6    This October 26, 2018.
7    By: s/Adrian R. Bacon
          Adrian R. Bacon
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
